While I agree with the majority's observation that no statute, rule, or regulation expressly prohibits the issuance of separate permits to separate individuals for use at the same location, I disagree with the majority's conclusion.
Appellant argues that the circumstances of the instant case are unusual. However, the legislature has specifically provided for other unusual circumstances. See, e.g., R. C. 4303.183
(seasonal permits for resort areas); R. C. 4303.201 (three-day permits for convention facilities); R. C. 4303.202 *Page 232 
(temporary permits for special events). In R. C. 4303.30, moreover, the legislature has specifically described those circumstances in which duplicate permits may be issued to thesame individual. In light of R. C. Chapter 4303's specificity, I cannot conclude that the legislature's failure to provide for duplicate permits to separate individuals is without significance. I conclude that the legislature did not intend to permit the issuance of separate permits to separate individuals for use at the same location.
The majority's conclusion, because it permits any person who leases an entertainment facility on a regular basis to obtain a permit operative only during the terms of his lease, effectively creates a new, temporary permit. Accordingly, I respectfully dissent. *Page 233